Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive. At pages 9-11 of the Remarks, Applicant argues the references do not teach or disclose “the touch display panel comprises a touch layer, the controller is a touch controller, and the touch controller is disposed on the touch FPC and electrically connected to the touch layer by the touch FPC, and the force sensing structure is electrically connected to the touch controller by the touch FPC.” Examiner respectfully disagrees. These elements have been properly addressed in the rejection below, nonetheless, Examiner will address them here as well. 
First, Jo discloses “the touch display panel comprises a touch layer” at least at (see at least FIGS. 1 and 2 with touch panel 120 described at [0040]). 
Second, as would be obvious to one of ordinary skill in the art, Kim clearly disclose the controller can be a touch controller (see Kim at least at  [0077] with display control circuit described therein, and further see at least [0029] describing processor for specific use and touch input display described at [0048], therefore, the processor could be specific to touch) Jo further discusses a touch sensing unit 200 at least at . 
Third, Jo discloses the touch controller can be disposed on the FPC (see at least FIG. 2 with sensing unit 200 connected to flexible substrate 300 and the touch layers 111, 112 and 120 as described at [0072]-[0077]). 
Last, Kim discloses the force sensing structure is disposed on the touch FPC and electrically connected to the touch controller by the touch FPC (see FIGS. 8A-8B with pressure sensor 863 on FPCB 870 and controller 890 (DDI described at  [0150] further see FIG. 4 with circuit board 440 connected to the FPCB 425 as described at [0095]-[0098]). 
At page 10, Applicant argues “Jo does not disclose the force sensing structure and the touch structure share on controller”. Examiner respectfully submits this is not what is clearly claimed in the amended claim. And thus, this argument is moot. 
At page 11, Applicant argues that the touch structure and the touch controller share one touch FPC in the present Application. Examiner respectfully submits, as would be obvious to one of ordinary skill, the combination of references clearly teaches the limitations as amended as discussed above and in the rejection below. 
And further at page 11, Applicant appear to be arguing Jo fails to teach “both the touch structure and the force sensing structure are electrically connected to the controller arranged on the FPC by the touch FPC.” Examiner respectfully submits it is not clear what is being argued here, since it appears that Applicant is arguing elements that are not claimed “FPC” and separately “touch FPC” and the “controller”, which seems a different controller than the amended and claimed “touch controller”.  Examiner respectfully submits all limitations of the claims as amended are properly addressed in the rejection below. Therefore, the claims stand properly addressed and rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11, 12 and 14-19  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0160545 A1 (hereinafter “Kim”) in view of Jo et al., US 2017/0351357 A1 (hereinafter “Jo”).
Regarding claim 1, Kim discloses a touch display device (FIG. 1 electronic device 101 with display 160 at [0039]), comprising a touch controller (see at least FIG. 1 processor 120 at [0039] and FIG. 2 210 and [0056]-[0058], further see FIG. 8 and DDI 890 describing a display driver and integrated circuit as part of the hardware module with FIG. 7 and 790 at [0145], see at least [0077] with display control circuit described therein, and further see at least [0029] describing processor for specific use and touch input display described at [0048], the processor could be specific to touch), a frame (FIG. 4 and housing 450 at [0091]), a touch display panel (FIG. 4 and display 420 at [0091]), a touch flexible printed circuit (FPC) (FIGS. 8A-8B FPCB described at [0169]), and a force sensing structure (see at least FIGS. 8A-8B with pressure sensor 863 at [0150]); wherein
the touch FPC is disposed on a back side of the touch display panel and electrically connected to the touch display panel (FIG. 8A with FPCB 870 connected to display panel 870 at [0150]-[0151]), and the back side of the touch display panel is a side opposite to a light-emitting surface of the touch display panel (see FIG. 8A-8B and FIG. 4 light emitted from display 420 and 870 is upward toward finger 8 and user for visibility of display); 
the force sensing structure is disposed on the touch FPC and electrically connected to the touch controller by the touch FPC (see FIGS. 8A-8B with pressure sensor 863 on FPCB 870 and controller 890 (DDI described at  [0150] further see FIG. 4 with circuit board 440 connected to the FPCB 425 as described at [0095]-[0098]); and 
the frame is disposed on a side, distal from the touch display panel, of the touch FPC, and a specified distance exists between the frame and the force sensing structure (see at least FIG 10 with device 1001 with pressure sensor 1012 having distances from the frame of the device as disclosed at least at [0163]-[0164], further see at least FIG. 4 with housing 450).
However, although Kim discloses a touch screen display panel (see at least [0003]), Kim does not explicitly disclose wherein the touch display panel further comprises a touch layer; and wherein the touch controller is disposed on the touch FPC and electrically connected to the touch layer by the touch FPC.
In the same field of endeavor, Jo discloses wherein the touch display panel further comprises a touch layer (see at least FIGS. 1 and 2 with touch panel 120 described at [0040]);
wherein the touch controller is disposed on the touch FPC and electrically connected to the touch layer by the touch FPC (see at least FIG. 2 with sensing unit 200 connected to flexible substrate 300 and the touch layers 111, 112 and 120 as described at [0072]-[0077]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Kim to incorporate the touch controller placement as disclosed by Jo because the references are within the same field of endeavor, namely, touch input devices with flexible printed boards. The motivation to combine these references would have been to improve sensitivity of the touch panel and pressure structure therein (see Jo at least at [0010]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Kim in view of Jo discloses the touch display device according to claim 1 (see above), wherein the force sensing structure is disposed on a side, proximal to the frame, of the touch FPC (see Kim at FIGS. 8A and 8B with placement of pressure sensor 1012 as shown in FIG. 10 being closer to one side of the frame).

Regarding claim 3, Kim in view of Jo discloses the touch display device according to claim 1 (see above), further comprising a display controller electrically connected to the touch FPC (see Kim at least FIGS. 7A-8B illustrating the DDI 790 and 890 connected to the FPC as described at [0150]-[0154]).

Regarding claim 4, Kim in view of Jo discloses the touch display device according to claim 1 (see above), wherein the force sensing structure comprises at least one sensing substructure (see Kim at least FIG. 10 with device 1003 having separate portions 1032-1 and 1032-2 of the pressure sensor described at [0165]).

Regarding claim 5, Kim in view of Jo discloses the touch display device according to claim 4 (see above), wherein the force sensing structure comprises at least two sensing substructures, orthographic projections of the at least two sensing substructures on the back side of the touch display panel being uniformly distributed on the back side of the touch display panel (Kim at FIG. 10 and 1003 or 10004 as illustrated with two sensing substructures 1032-1 and 1032-2 along with 1042-1 and 1042-2 at [0165]-[0166], as orthographically projected onto the backside as shown therein, these elements are uniformly distributed). 

Regarding claim 9, Kim in view of Jo discloses the touch display device according to claim 1 (see above), wherein the force sensing structure is bonded to the touch FPC (see Kim at least FIG. 6 with adhesive layer 653 as described at least at [0109] and [0120]).

Regarding claim 11, Kim in view of Jo discloses the touch display device according to claim 1 (see above), wherein a binding area is provided on the touch FPC (see Kim at FIG. 5A and area 522 described at [0103], also bent area 612-1 of FIG. 6 and [0110]), and the touch FPC is electrically connected to the touch display panel by the binding area (see Kim at least FIG. 5A and FPCB 525 shown as connected to the display area 521 as described at [0103]-[0104] also FIG. 6 and [0110]);
the force sensing structure is disposed at a target position on the touch FPC (see Kim at least FIG. 6A area above region at 620 where the force sensor 655 is located), and the target position is disposed on a side, distal from the side where the binding area is disposed, of the touch FPC (see Kim at least FIG. 6A with 612-1 being at a different location than the area at 620 described at [0115]); and
the force sensing structure comprises at least one sensing substructure arranged in a direction distal from the binding area (see Kim at least FIG. 6A with at least one of the two sections 655 at a distal end from the area 612-1 and [0110]-[0115]).

Regarding claim 12, Kim in view of Jo discloses the touch display device according to claim 1 (see above), wherein the touch display panel is an organic light-emitting diode (OLED) display panel (see Kim at least [0048] describing OLED as a display panel of the structure 160 of FIG. 1 and in view of FIGS. 7A-8B with display 730 and 830), and a buffer layer is provided between the OLED display panel and the force sensing structure (see Kim at least FIGS. 7A-8B with protective film 737 and 838 with pressure sensors 763 and 863 at [0170];
the touch display device further comprises a polarizer (Kim at FIG. 7A and 720 at [0127]), a cover plate (Kim at cover glass 710 at FIG. 7A) and a touch sensor (See Kim at least [0069] and FIG. 2 with touch panel 252 and detection methods described therein);
the touch sensor is disposed on a side, distal from the frame, of the touch display panel (see Kim at least FIG. 4 with touch panel of display device 420 as described at [0096] distal from frame 450 and 470 described at [0099]-[0101]):
the polarizer is disposed on a side, distal from the frame, of the touch sensor (see Kim at least FIG. 7A and 7B with FIG. 4 and polarizer 720 being distal from the touch display 730 at [0069] and [0127] which would place the polarizer on the distal position from frame 450); and
the cover plate is disposed on a side, distal from the frame, of the polarizer (see Kim at least 710 of FIG. 7A placed atop of the polarizer 720 and opposite the frame 450 of FIG. 4 described at [0127]).

Regarding claim 15, it is similar in scope to claim 1, the only difference being claim 15 is directed to a terminal (see at least Kim at illustrating the electronic device 101 of the network environment 100 at FIG. 1). Therefore, claim 15 is similarly analyzed and rejected as claim 1 above. 

Regarding claim 16, it is similar in scope to claim 2; therefore, claim 16 is similarly analyzed as claim 2 above. 

Regarding claim 17, it is similar in scope to claim 3; therefore, claim 17 is similarly analyzed as claim 3 above. 

Regarding claim 18, it is similar in scope to claim 4; therefore, claim 18 is similarly analyzed as claim 4 above.
 
Regarding claim 19, it is similar in scope to claim 12; therefore, claim 19 is similarly analyzed as claim 12 above. 

Regarding claim 14, Kim in view of Jo discloses the touch display device according to claim 1 (see above), further comprising a display controller (see at least 890 and 790 in FIGS. 7A-8B described at [0127] and [0150]-[0153], FIG. 6 and 660); wherein the force sensing structure is disposed on a side, proximal to the frame, of the touch FPC (see FIGS. 8A and 8B with placement of pressure sensor 1012 as shown in FIG. 10 being closer to one side of the frame);
the touch FPC is electrically connected to the display controller (see at least 890 and 790 in FIGS. 7A-8B described at [0127] and [0150]-[0153], FIG. 6 and 660); and
the force sensing structure comprises at least two sensing substructures FIG. 10 and 1003 or 10004 as illustrated with two sensing substructures 1032-1 and 1032-2 along with 1042-1 and 1042-2 at [0165]-[0166]), orthographic projections of the at least two sensing substructures on the back side of the touch display panel being uniformly distributed on the back of the touch display panel (FIG. 10 and 1003 or 10004 as illustrated with two sensing substructures 1032-1 and 1032-2 along with 1042-1 and 1042-2 at [0165]-[0166], as orthographically projected onto the backside as shown therein, these elements are uniformly distributed).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0160545 A1 (hereinafter “Kim”) in view of Jo et al., US 2017/0351357 A1 (hereinafter “Jo”) further in view of Li et al., US 2019/0187767 A1 (hereinafter “Li”). 
Regarding claim 8, Kim in view of Jo discloses the touch display device according to claim 1 (see above). 
However, Kim in view of Jo does not explicitly disclose wherein the force sensing structure is welded to the touch FPC.
In the same field of endeavor, Li discloses wherein the force sensing structure is welded to the touch FPC (see at least FIG. 4 with sensors 210 and 220 welded to the substrates and the flexible board 500 accordingly at [0043] and [0050]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Kim in view of Jo to incorporate the welded structure of the force sensing device of Li because the references are within the same field of endeavor, namely, touch input devices with flexible printed boards. The motivation to combine these references would have been to the pressure sensing ability of the device (see Li at least at [0040]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0160545 A1 (hereinafter “Kim”) in view of Jo et al., US 2017/0351357 A1 (hereinafter “Jo”) further in view of Son, US 2014/0145167 A1 (hereinafter “Son”).
Regarding claim 10, Kim in view of Jo discloses the touch display device according to claim 9 (see above) herein the force sensing structure is bonded to the touch FPC (see at least FIG. 6 with adhesive layer 653 as described at least at [0109] and [0120]). 
However, Kim in view of Jo does not explicitly disclose the bonding by a mesh-like double-faced tape. 
In the same field of endeavor, Son discloses the bonding by a mesh-like double-faced tape (See at least [0045] and FIG. 1 and layer 16).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Kim in view of Jo to incorporate the adhesive bonding layer as disclosed by Son because the references are within the same field of endeavor, namely, devices with flexible printed boards. The motivation to combine these references would have been to improve structure air flow (Son at least at [0008]-[0010]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0160545 A1 (hereinafter “Kim”) in view of Jo et al., US 2017/0351357 A1 (hereinafter “Jo”) further in view of Huang et al., US 2018/0203539 A1 (hereinafter “Huang”).
Regarding claim 13, Kim in view of Jo discloses the touch display device according to claim 1 (see above), wherein the touch display panel is a liquid crystal display panel (see at least [0048] and FIGS. 1 and 4 at [0096]), a
the touch display device further comprises a polarizer (FIG. 7A and 720 at [0127]), a cover plate (cover glass 710 at FIG. 7A) and a touch sensor (See at least [0069] and FIG. 2 with touch panel 252 and detection methods described therein);
the touch sensor is disposed on a side, distal from the frame, of the touch display panel (see at least FIG. 4 with touch panel of display device 420 as described at [0096] distal from frame 450 and 470 described at [0099]-[0101]):
the polarizer is disposed on a side, distal from the frame, of the touch sensor (see at least FIG. 7A and 7B with FIG. 4 and polarizer 720 being distal from the touch display 730 at [0069] and [0127] which would place the polarizer on the distal position from frame 450); and
the cover plate is disposed on a side, distal from the frame, of the polarizer (see at least 710 of FIG. 7A placed atop of the polarizer 720 and opposite the frame 450 of FIG. 4 described at [0127]).
However, Kim in view of Jo does not explicitly disclose a backlight module is provided between the liquid crystal display panel and the force sensing structure.
In the same field of endeavor, Huang discloses a backlight module is provided between the liquid crystal display panel and the force sensing structure (see at least FIGS. 1-4 and with backlight module 103/203 between the force sensing conductive layer 104/204 and the LCD module 102/202 as described at [0027] and [0030]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch and pressure sensing display device of Kim in view of Jo to incorporate the backlight module as disclosed by Huang because the references are within the same field of endeavor, namely, touch input display devices. The motivation to combine these references would have been to improve the functioning and prevent failure of the device (see Huang at least at [0016]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 20, it is similar in scope to claim 13; therefore, claim 20 is similarly analyzed as claim 13 above. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/               Examiner, Art Unit 2623    

	/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623